. NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-3013
ANNA M. BUENROSTRO,
Petitioner,
v.
DEPARTMENT OF JUST|CE,
Respondent.
Petition for review of the Merit Systems Protection Board in
SF0752090072-l-1 .
0N MOT|ON
Before SCHALL, Circuit Judge.
ORDER
Anna M. Buenrostro moves for reconsideration of the c|erk's rejection of her
petition for review as untimeiy and moves for leave to proceed in forma pauperis.
Upon consideration thereof,
|T 18 ORDERED THAT:
The motions are granted. Buenrostro’s informal brief is due within 21 days from
the date of filing of this order.
FOR THE COU RT
DEc 1 5 2009 _l_sl Jan Horba|v
cc.
s19
Date Jan Horba|y
Clerk
A n M. Buenrostro u'.i`lPHE£$%%%`C{Dsn”R
Je1ffraey A. Regner, Esq.
DEC 1-5 2009
JAN HURBAL¥
Cl.ERK